Plaintiff has appealed from an order of the Rensselaer Trial Term of the Supreme Court setting aside a jury’s verdict in her favor and ordering a new trial. The action was one to recover damages for negligence. The defendant is engaged in operating a restaurant under the name of “ White Tower ” located at the southwest corner of Congress and Third streets, in the city of Troy. There are two entrances to the premises, one at the northeast corner of the building at Congress and Third streets, and the other on the west side of the building. In the rear of the building is a parking lot. In front of the westerly entrance door to the restaurant defendant constructed a concrete wall seventeen inches high, nine inches wide and about ten feet in length. The north end of the wall slopes at an angle. It projected out at the bottom a distance of from six to nine inches. Defendant maintained the parking lot for the accommodation of its patrons. While plaintiff was attempting to enter the restaurant she fell against the projection and was injured. The place was unlighted. There is evidence to sustain the verdict of the jury. The order setting aside the verdict should be reversed and the jury’s verdict should be reinstated. Order setting aside the verdict of the jury reversed, on the law and facts, with fifty dollars costs and disbursements, and the verdict of the jury reinstated. Hill, P. J., Crapser, Bliss, Heffernan and Foster, JJ., concur.